ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                       )
                                    )
Telford Aviation, Inc.              )                ASBCA Nos. 60040, 60876
                                    )
Under Contract No. W15P7T-07-C-W009 )

APPEARANCES FOR THE APPELLANT:                       Stephen D. Knight, Esq.
                                                     Sean K. Griffin, Esq.
                                                      Smith Pachter Mc Whorter PLC
                                                      Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Stephen M. Wilson, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: July 11, 2018


                                              ~SOM
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60040, 60876, Appeals of Telford
Aviation, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals